EXHIBIT 10.5

 

SECOND AMENDMENT

TO CONSTRUCTION LOAN AGREEMENT

 

This SECOND AMENDMENT TO CONSTRUCTION LOAN AGREEMENT (this “Agreement”), dated
as of December 29, 2005, is entered into by and among the following parties:

 

(a) TIETEK LLC, a Delaware limited liability company (the “Borrower”);

 

(b) NORTH AMERICAN TECHNOLOGIES GROUP, INC., a Delaware corporation (the
“Company”), and TIETEK TECHNOLOGIES, INC., a Texas corporation (“TTT”) (the
Company and TTT shall be collectively referred to as the “Borrower Affiliates”
and the Borrower Affiliates and the Borrower shall be collectively referred to
as the “Borrower Group”); and

 

(c) OPUS 5949 LLC (formerly known as Tie Investors, LLC), a Texas limited
liability company (the “Lender” and, together with the Borrower Group, the
“Parties”).

 

RECITALS

 

A. The Borrower, the Borrower Affiliates, and the Lender entered into that
certain Construction Loan Agreement, dated as of February 5, 2004, as amended by
(i) that certain Release, dated February 22, 2005, by and among the Parties, and
(ii) that certain Limited Waiver and First Amendment to Construction Loan dated
July 7, 2005, by and among the Parties (as so amended, the “Loan Agreement”),
pursuant to which the Lender agreed to make available to the Borrower Group
certain financial accommodations.

 

B. The Borrower and the Borrower Affiliates have requested that, subject to the
terms, conditions, covenants and limitations contained in this Agreement, the
Lender amend certain terms and conditions of the Loan Agreement, the Note and
certain other Loan Documents as set forth herein to, among other things, permit
the Borrower to obtain additional financing that will be subordinate to the Loan
(as defined in the Loan Agreement, as amended hereby) on the terms set forth
below.

 

C. The Lender has agreed to the actions described in Paragraph B preceding, in
each instance upon and subject to the terms, conditions, covenants and
limitations contained in this Agreement.

 

ACKNOWLEDGEMENTS:

 

(a) The Borrower and the Borrower Affiliates hereby acknowledge and agree to the
accuracy of all Recitals included in this Agreement.

 

(b) The Borrower and the Borrower Affiliates acknowledge and agree that all
amounts advanced to, or for the benefit of, the Borrower, including, but not
limited to, the Loan prior to the



--------------------------------------------------------------------------------

date hereof are, and shall continue to be, obligations under the Loan Documents
(the “Obligations”) and subject to all the terms and conditions in the Loan
Agreement and the other Loan Documents, in each instance as amended and modified
by this Agreement.

 

(c) The Borrower and the Borrower Affiliates acknowledge and agree that (i) as
of December 29, 2005, the outstanding principal and accrued but unpaid amount of
the Obligations is $14,245,000, of which $14,000,000.00 is the amount of
outstanding principal of the Note and $245,000 is the amount of accrued but
unpaid interest thereon; and (ii) the Obligations are enforceable against the
Borrower without offset, reduction, or counterclaim.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Parties hereto, intending to be legally bound, agree to the above Recitals,
Acknowledgments and as follows:

 

1. DEFINITIONS. All capitalized terms used but not otherwise defined in this
Agreement shall have the meanings ascribed to them in the Loan Agreement.

 

2. AMENDMENTS TO LOAN DOCUMENTS.

 

2.1 The following definitions in Section 1.1 of the Loan Agreement are hereby
amended and restated in their entirety to read as follows:

 

“Debentures” (i) the 7% Convertible Debentures of the Company in the original
principal amount of $5,000,000 (hereinafter sometimes referred to as the “July
Debentures”), issued pursuant to that certain Securities Purchase Agreement
dated as of July 7, 2005 (hereinafter sometimes referred to as the “July
Securities Purchase Agreement”) as amended by that certain Consent Waiver and
Extension dated as of December 29, 2005; and (ii) the 7% Convertible Debentures
of the Company in the original principal amount of up to $6,500,000 (hereinafter
sometimes referred to as the “December Debentures”) issued pursuant to that
certain Securities Purchase Agreement dated as of December 29, 2005 (hereinafter
sometimes referred to as the “December Securities Purchase Agreement”).

 

“Loan Documents” This Agreement, the Limited Waiver and First Amendment to
Construction Loan Agreement dated as of July 7, 2005, this Second Amendment to
Construction Loan Agreement dated as of December 29, 2005, the Note, the Deed of
Trust, the Security Agreement, the Patent Security Agreement, the Intercreditor
Agreement, the Voting Agreement, the Non-Compete Agreement, the NATK Royalty
Agreement, the TieTek Royalty Agreement, the Membership Pledge Interest
Agreements, the Solvency Certificates, and any other documents to be executed by
Borrower or any of their respective shareholders pertaining to the Loan, and as
the same may be amended from time to time.

 

1



--------------------------------------------------------------------------------

“Note” collectively, (i) that certain Amended and Restated Promissory Note,
dated as of July 7, 2005, in the stated principal amount of $14,000,000, made by
TieTek LLC, payable to the order of the Lender, (ii) any other promissory notes
evidencing any portion of the Loan, including any instruments amended and
restated by the instrument referred to in clause (i) immediately preceding, and
(iii) any promissory notes or other agreement evidencing any renewals,
extensions, increases, amendments, modifications, restatements or
payment-in-kind in respect of any of the foregoing.”

 

2.2 All references to the “Loan Agreement” or the “Construction Agreement” or
other similar terms intended to refer to the Loan Agreement in each of the Loan
Documents and in any other documents or agreements by, between or among any of
the Borrower Group and their respective affiliates, and or for the benefit of
the Lender will from and after the date hereof refer to the Loan Agreement, as
amended hereby, and all obligations of the Borrower Group under the Loan
Agreement, as amended hereby, shall be secured by and be entitled to the
benefits of said Loan Documents and such other documents and agreements. All
Loan Documents heretofore executed by all or any of the Borrower Group shall
remain in full force and effect to secure the Loan (as defined in the Loan
Agreement), and such Loan Documents, as amended hereby, are hereby ratified and
affirmed.

 

3. CONDITIONS PRECEDENT TO EFFECTIVENESS. The effectiveness of this Agreement is
subject to the fulfillment of each of the following terms and conditions to the
satisfaction of Lender in its sole discretion at or before 2:00 p.m. (Dallas
time) December 29, 2005.

 

3.1. The Lender shall have received fully executed copies of the December
Securities Purchase Agreement among the Company and certain purchasers of
December Debentures issued pursuant to the December Securities Purchase
Agreement, in form and substance satisfactory to Lender.

 

3.2. The Lender shall have received a legal opinion of the Borrower’s counsel in
form and substance satisfactory to the Lender as to such matters as Lender may
request with respect to each member of the Borrower Group, this Agreement, the
Loan Agreement, the other Loan Documents and each agreement and instrument
delivered in connection with, or contemplated by, this Agreement.

 

3.3. The Lender shall have received evidence satisfactory to the Lender that
each Purchaser (as defined in the December Securities Purchase Agreement) funded
the Escrow Account (as defined in the December Securities Purchase Agreement).

 

3.4. The Lender shall have received the First Amendment to Amended and Restated
Promissory Note in form of attached hereto as Exhibit A, appropriately executed
by TieTek LLC.

 

2



--------------------------------------------------------------------------------

4. LENDER CONSENT. By execution hereof, Lender hereby consents to (i) the
extension of the maturity date of the July Debentures from July 7, 2006 until
December 31, 2006, and (ii) the issuance of the December Debentures pursuant to
the terms of the December Securities Purchase Agreement.

 

5. RATIFICATIONS, REPRESENTATIONS AND WARRANTIES.

 

5.1. The terms and provisions set forth in this Agreement shall supersede all
inconsistent terms and provisions set forth in the Loan Agreement and, except as
expressly set forth in this Agreement, the terms and provisions of the Loan
Agreement and each of the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. The Parties hereto agree that the Loan
Agreement shall continue to be legal, valid, binding and enforceable in
accordance with its terms.

 

5.2. The Borrower and the Borrower Affiliates hereby represent and warrant to
the Lender as follows:

 

(a) the execution, delivery and performance of this Agreement and any and all
other agreements executed and/or delivered in connection herewith or therewith
have been authorized by all requisite action on the part of the Borrower and the
Borrower Affiliates and will not violate (i) the Limited Liability Company
Agreement of the Borrower; (ii) the articles of incorporation or bylaws of
either of the Borrower Affiliates; or (iii) the operating agreement of any
managing member of the Borrower;

 

(b) the representations and warranties contained in this Agreement, the Loan
Agreement and the Loan Documents are true and correct in all material respects
on and as of the date hereof as though made on and as of such date;

 

(c) no Default or Event of Default under the Loan Agreement or the Loan
Documents have occurred or are continuing;

 

(d) the consummation of the transactions contemplated hereby will not
(i) violate any provision of the organizational documents or governing
instruments of the Borrower or either of the Borrower Affiliates, (ii) violate
any judgment, order, ruling, injunction, decree or award of any court,
administrative agency or governmental body against, or binding upon, the
Borrower or either of the Borrower Affiliates, or (iii) constitute a violation
by the Borrower or the Borrower Affiliates of any law or regulation of any
jurisdiction applicable to the Borrower or the Borrower Affiliates;

 

(e) this Agreement was reviewed by the Borrower and the Borrower Affiliates, who
acknowledge and agree that the Borrower and the Borrower Affiliates
(i) understand fully the terms of this Agreement and the consequences of the
issuance hereof, (ii) have been afforded an opportunity to have this Agreement
reviewed by, and to discuss this Agreement with, such attorneys and other
persons as the Borrower or the Borrower Affiliates may wish, and (iii) have
entered into this Agreement of their own free will and accord and without threat
or duress; and

 

3



--------------------------------------------------------------------------------

(f) this Agreement and all information furnished to the Lender are made and
furnished in good faith, for value and valuable consideration; and this
Agreement has not been made or induced by any fraud, duress or undue influence
exercised by the Lender, or any other person.

 

6. MISCELLANEOUS.

 

6.1. Misrepresentation. The Borrower shall indemnify and hold the Lender
harmless from and against any losses, damages, costs and expenses (including
attorneys’ fees) incurred by the Lender as a direct or indirect result of
(i) breach of any representation or warranty contained in this Agreement, or
(ii) any breach or default under any of the covenants or agreements contained in
this Agreement.

 

6.2. Covenants and Agreements. The Borrower and the Borrower Affiliates hereby
agree and acknowledge that the Borrower is truly indebted to the Lender for the
Obligations (without offset, counterclaim, or reduction) pursuant to the terms
of the Loan Agreement and the Loan Documents and hereby agree to observe, comply
with and perform all of the obligations, terms, and conditions under or in
connection with the Loan Agreement and the Loan Documents.

 

6.3. Ratification of Liens and Security Interests. The Borrower and the Borrower
Affiliates hereby acknowledge and agree that the liens and security interests
granted pursuant to or otherwise in connection with the Loan Agreement and the
Loan Documents are valid and subsisting liens and security interests and are
superior to all liens and security interests other than those exceptions
approved by the Lender in writing and as otherwise permitted under the Loan
Agreement or the Loan Documents.

 

6.4. No Waiver. The Borrower and the Borrower Affiliates agree that nothing
contained in this Agreement shall affect or impair the validity or priority of
the liens and security interests under the Loan Agreement or the Loan Documents.
The Lender further reserves all of its rights and remedies under the Loan
Agreement and the Loan Documents, except as expressly modified herein.

 

6.5. Survival of Representations and Warranties. Except as provided otherwise in
this Agreement, all representations and warranties made in the Loan Agreement or
any of the Loan Documents including, without limitation, any document furnished
in connection with this Agreement, shall survive the execution and delivery of
this Agreement, and no investigation by the Lender or any subsequent event shall
affect the representations and warranties or the right of the Lender to rely
upon them.

 

6.6. Expenses of the Lender. The Borrower agrees to pay on demand all costs and
expenses incurred by the Lender in connection with the preparation, negotiation
and execution of this Agreement and any other agreements executed pursuant
hereto, including, without limitation, the reasonable costs and fees of the
Lender’s legal counsel.

 

4



--------------------------------------------------------------------------------

6.7. Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement, and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

6.8. Headings. The headings of the sections and subsections of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

6.9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by facsimile shall have the same force and effect as the delivery
of an original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of this Agreement.

 

6.10. No Commitment. The Borrower and the Borrower Affiliates agree the Lender
has made no commitment or other agreement regarding the Loan Agreement or the
Loan Documents, except as expressly set forth in this Agreement. The Borrower
and the Borrower Affiliates warrant and represent that neither the Borrower nor
the Borrower Affiliates will rely on any commitment or other agreement on the
part of the Lender unless such commitment or agreement is in writing and signed
by the Lender.

 

6.11. Survival. All representations, warranties, covenants and agreements of the
Parties made in this Agreement shall survive the execution and delivery hereof,
until such time as all of the obligations of the Parties hereto shall have
lapsed in accordance with their respective terms or shall have been discharged
in full.

 

6.12. Time of Essence. The Parties to this Agreement have agreed specifically
with regard to the times for performance set forth in this Agreement. Further,
the Parties to this Agreement acknowledge that the agreements with regard to the
times for performance are material to this Agreement. Therefore, the Parties
agree and acknowledge that time is of the essence to this Agreement.

 

6.13. Law Governing. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN SUBSTANTIALLY
NEGOTIATED AND MADE IN THE STATE OF TEXAS AND SHALL BE INTERPRETED AND THE
RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS OF THE UNITED
STATES APPLICABLE THERETO AND THE INTERNAL LAWS OF THE STATE OF TEXAS APPLICABLE
TO AN AGREEMENT EXECUTED, DELIVERED AND PERFORMED THEREIN, WITHOUT GIVING EFFECT
TO THE CHOICE-OF-LAW RULES THEREOF OR ANY OTHER PRINCIPLE THAT COULD REQUIRE THE
APPLICATION OF THE SUBSTANTIVE LAW OF ANY OTHER JURISDICTION.

 

5



--------------------------------------------------------------------------------

6.14. Consent to Jurisdiction. EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS, TEXAS, FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT,
THE LOAN DOCUMENTS, THE NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.
THE PARTIES HEREBY AGREE AND CONSENT THAT, IN ADDITION TO ANY METHODS OF SERVICE
OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY TEXAS OF FEDERAL COURT SITTING IN DALLAS,
TEXAS MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND
SERVICE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO
MAILED. EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF
ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, THE LOAN
DOCUMENTS, THE NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN ANY
TEXAS OR FEDERAL COURT SITTING IN DALLAS, TEXAS AND FURTHER IRREVOCABLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

6.15. Waiver; Modification. NO PROVISION OF THIS AGREEMENT MAY BE WAIVED,
CHANGED OR MODIFIED, OR THE DISCHARGE THEREOF ACKNOWLEDGED, ORALLY, BUT ONLY BY
AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM THE ENFORCEMENT OF ANY
WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT. NO DELAY ON THE PART OF THE
LENDER IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY WAIVER OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
OPERATE AS A WAIVER OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF, OR THE EXERCISE OF ANY OTHER
RIGHT, POWER OR PRIVILEGE HEREUNDER. ALL RIGHTS AND REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH THE PARTIES
HERETO MAY OTHERWISE HAVE AT LAW OR IN EQUITY.

 

6.16. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE BORROWER AND THE BORROWER AFFILIATES HEREBY IRREVOCABLY AND
EXPRESSLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF THE LENDER IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT THEREOF.

 

6



--------------------------------------------------------------------------------

6.17. Final Agreement. THIS AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE
ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON
THE DATE THIS AGREEMENT IS EXECUTED. NEITHER THIS AGREEMENT NOR THE LOAN
DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

6.18. Release. EACH OF THE BORROWER AND THE BORROWER AFFILIATES HEREBY
ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF THE LIABILITY OF THE BORROWER
TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM THE LENDER OR ITS RESPECTIVE AFFILIATES, PARTNERS, PARTICIPANTS,
AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, SUCCESSORS, ASSIGNS,
AND PREDECESSORS, AND EACH OF THE BORROWER AND THE BORROWER AFFILIATES HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE LENDER AND ITS
AFFILIATES, PARTICIPANTS, PREDECESSORS, PARTNERS, AGENTS, OFFICERS, DIRECTORS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AGREEMENT IS EXECUTED, IN EACH CASE WHICH EITHER THE
BORROWER OR ANY OF THE BORROWER AFFILIATES MAY NOW OR HEREAFTER HAVE AGAINST THE
LENDER, AND ITS RESPECTIVE AFFILIATES, PARTNERS, PARTICIPANTS, AGENTS, OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS, SUCCESSORS, ASSIGNS, AND PREDECESSORS, IF ANY,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM THE OBLIGATIONS,
THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR THE LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT. THE BORROWER AND
THE BORROWER AFFILIATES HEREBY COVENANT AND AGREE NEVER TO INSTITUTE ANY ACTION
OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE
INSTITUTION OR PROSECUTION OF ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO
RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST THE LENDER, AND ITS RESPECTIVE
AFFILIATES, PARTICIPANTS, AGENTS, ATTORNEYS, PARTNERS, OFFICERS, DIRECTORS,
EMPLOYEES, SUCCESSORS, ASSIGNS, AND PREDECESSORS ARISING OUT OF OR RELATED TO
THE LENDER’S ACTIONS, OMISSIONS, STATEMENT, REQUESTS OR DEMANDS ORIGINATING ON
OR PRIOR TO THE DATE HEREOF IN

 

7



--------------------------------------------------------------------------------

ADMINISTERING, ENFORCING, MONITORING, COLLECTION OR ATTEMPTING TO COLLECT THE
INDEBTEDNESS OF THE BORROWER TO THE LENDER, WHICH INDEBTEDNESS WAS EVIDENCED BY
THE LOAN AGREEMENT AND THE LOAN DOCUMENTS.

 

6.19. Agreement Binding on the Borrower and the Borrower Affiliates. The
Borrower and the Borrower Affiliates agree that this Agreement will be binding
on the Borrower and the Borrower Affiliates and their respective successors and
assigns; provided, no obligation or right hereunder shall be assignable by the
Borrower or any of the Borrower Affiliates (whether voluntarily, involuntarily
or by operation of law) without the prior written consent of the Lender.

 

IN WITNESS WHEREOF, the Borrower, the Borrower Affiliates, and the Lender have
caused this Agreement to be executed and delivered as of the date first written.

 

BORROWER:

TIETEK LLC, a Delaware limited liability company

By:

  /s/    HENRY W. SULLIVAN        

Name:

  Henry W. Sullivan

Title:

  Manager

 

BORROWER AFFILIATES:

NORTH AMERICAN TECHNOLOGIES GROUP, INC.,

a Delaware corporation

By:   /s/    HENRY W. SULLIVAN        

Name:

  Henry W. Sullivan

Title:

  President

 

TIETEK TECHNOLOGIES, INC., a Texas corporation By:   /s/    HENRY W.
SULLIVAN        

Name:

  Henry W. Sullivan

Title:

  President

 

8



--------------------------------------------------------------------------------

LENDER:

 

OPUS 5949 LLC (fka Tie Investors LLC), a Texas

limited liability company)

 

By: Sammons VPC, Inc., Manager

By:   /s/    HEATHER KREAGER        

Name:

  Heather Kreager

Title:

  Vice President

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

FIRST AMENDMENT TO

AMENDED AND RESTATED PROMISSORY NOTE

 

This First Amendment to Amended and Restated Promissory Note is entered into
effective as of December     , 2005.

 

WHEREAS, that certain Amended and Restated Promissory Note (the “Note”) dated as
of July 7, 2005, in the stated principal amount of $14,000,000 was entered into
by TIETEK LLC, a Delaware limited liability company (“Maker”) and OPUS 5949 LLC,
a Texas Limited liability company (“Payee”); and

 

WHEREAS, Maker and Payee now desire to amend the Note to modify certain
definitions contained therein.

 

NOW THEREFORE, in consideration of ten dollars and other good and valuable
consideration receipt of which is hereby acknowledged, the parties hereto hereby
agree as follows:

 

The definition of “Debenture Termination Date” is hereby amended and restated in
its entirety to read as follows:

 

“Debenture Termination Date.” The earliest of (i) such time as the Debentures
have been paid in full, (ii) the occurrence of a Default or Event of Default,
and (iii) December 31, 2006.

 

Except as amended hereby, the Note remains the same in all respects and remains
in full force and effect.

 

EXECUTED as of December     , 2005.

 

MAKER:

 

TIETEK LLC, a Delaware limited liability company

By:         Henry W. Sullivan

Its:

  Manager

 

PAYEE:

 

OPUS 5949 LLC, a Texas limited liability company

By: Sammons VPC, Inc., Manager

By:         Heather Kreager

Its:

  Vice President

 

10